DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 10/20/21.  Claims 1-12, 15-16, 19-23 have been cancelled.  Claims 13-14, 17-18, 24 are pending and examined herein.  
Applicant’s amendments have rendered the rejections of the last Office Action moot, therefore hereby withdrawn.
Claims 13-14, 17-18, 24 are now free of the prior art and in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Appels et al. (The Oncologist (2005), vol. 10, pp.565-578) taught that FTI monotherapy failed as single agent anticancer drug for most solid cancers.  Antitumor activity has been far less than anticipated. Coehlo et al. (Arq Bras Endocrinol Metab (2007) vol. 51, pp. 612-624) discloses that several FTI inhibitors including tipifarnib have been evaluated in a phase I study that involved patients with advanced solid carcinomas, including patients with thyroid cancer (table 2).  Although phase I clinical trials confirmed low toxicity (except for L778123), no improvement in overall survival has 
The state of the prior does not anticipate or render obvious the instantly claimed method for treating thyroid cancer with a tipifarnib or lonafarnib monotherapy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627